Title: Stephen Kingston to Thomas Jefferson, 12 September 1816
From: Kingston, Stephen
To: Jefferson, Thomas


          
            
               Sir
              Philadelphia 12 Septr 1816
            
            In the pursuit of Justice no excuse is necessary for addresing it’s general advocate I therefore take the liberty of inclosing the papers herewith. As the principle at issue has been under your consideration, permit me to entreat you will have the goodness to peruse those documents & favor me with your opinion whether this case is not within the spirit of the treaty of 1783? I need not add the high sense with which the favor solicited will be received.
            
              With great sincerity of Respect and consideration I have the honor to subscribe Sir Your most Obedient and humble servant
              Stephen Kingston
            
          
          
            Be kind enough to return Mr Harris’s letter.
          
         